CORRECTED NOTICE OF ALLOWABILITY
Response to Amendment
In view of the after final amendments, filed on March 18, 2022, the finality of the last Office action is withdrawn, because claims 1-5 and 11-20 have been cancelled, and only allowable claims 8-10 and 21-22 remain pending.

Allowable Subject Matter
Claims 8-10 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 8-10 and 21-22, the closest prior art of is the Choi reference (US 2002/0001964), as set forth in the Office action mailed on April 2, 2021.  However, the Choi reference and the other prior art of record, neither disclose nor render obvious all the limitations of the base claim 8, including:  a protective layer, formed on the top substrate layer and containing a trench formed through the protective layer to connect to the groove, wherein the protective layer is a topmost layer of the mask plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829